          Case 1:20-cv-02370-MKV Document 63 Filed 10/02/20 Page 1 of 1
                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC #:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 10/02/2020

 BRYCE BABSON et al.,

                            Plaintiffs,
                                                                1:20-cv-02370-MKV
                     -against-

 BOUCHARD TRANSPORTATION CO, INC.                                     ORDER
 et al.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       While nothing has been filed in this case, it has come to the Court’s attention that certain

Defendants in this action have filed a Petition for Bankruptcy in the Southern District of Texas

(Case No. 20-34682). Accordingly, IT IS HEREBY ORDERED that the parties shall file a joint

letter on or before October 6, 2020, addressing the impact of the bankruptcy filing on this case, to

which entities the automatic stay extends, whether any motions for stay relief with respect to this

case have been filed in the bankruptcy case, and how the parties intend to proceed in this action as

a result of the bankruptcy filing.



SO ORDERED.
                                                     _________________________________
Date: October 2, 2020                                MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
